United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-50355
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HERIBERTO VAZQUEZ-SALAZAR,
also known as Heriberto Vasquez-Salazar,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. MO-02-CR-59-ALL
                        --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Heriberto Vazquez-

Salazar in his direct criminal appeal has filed a motion for

leave to withdraw as counsel and a brief in support of that

motion as is required by Anders v. California, 386 U.S. 738

(1967).   Vazquez-Salazar has filed a response to counsel's motion

to withdraw.

     Our independent review of the brief filed by counsel,

Vazquez-Salazar’s response, and the record reveals no

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-50355
                               -2-

nonfrivolous issue for appeal.   Accordingly, counsel's motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities, and the APPEAL IS DISMISSED.   See 5TH CIR.

R. 42.2.

     MOTION TO WITHDRAW AS COUNSEL GRANTED; APPEAL DISMISSED.